DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on December 10, 2021, claims 19-23, 25-36 and 38 are hereby allowed. Claims 1-18, 24 and 37 are previously or currently cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. The reason for this examiner’s amendment is to fix dependency error of dependent claim 38. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The amended claim 38 listed below will replace all prior versions, and listings, of claim 38 in this Application: 

38. 	(Currently Amended) The method of claim 33, further comprising: removing identification data bits from the encoded bits.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 19, 27 and 33.

As per claim 19:
The prior arts or records Chae et el. (US 2016/0249355 A1), or Papasakellariou et al. (US 7,177,658 B2), or Park (US 8,902,802 B2), or Wong (US 2013/0242842 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “obtain identification bits corresponding to at least one of sender or receiver of the data bits; multiplex the data bits with the identification bits by insertion coding, wherein the identification bits are used as known bits in the insertion coding; and encode the multiplexed bits”. 
Consequently, claim 1 is allowed over the prior arts. Independent claim 33 includes similar limitations of independent claim 1 and, therefore, is allowed for similar reason. 

As per claim 27:
The prior arts or records Chae et el. (US 2016/0249355 A1), or Papasakellariou et al. (US 7,177,658 B2), or Park (US 8,902,802 B2), or Wong (US 2013/0242842 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “receive encoded data bits; and insert logarithmic likelihood ratio values corresponding to identification data bits into the received encoded data bits.” Consequently, claim 27 is allowed over the prior arts. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 20-23, 25-26, 28-32, 34-36 and 38 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 19, 27 and 33.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112